DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings were received on 01/21/2021.  These drawings are accepted.
Status of Claims
Applicant’s cancellation of claim 13 in the reply filed on 01/21/2021is acknowledged.
Applicant’s amendment of claims 1, 4, 7, and 15 in the reply filed on 01/21/2021 is acknowledged.
Claims 1-12 and 14-19 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Minato et al., US2010/0320479 taken with Yoo et al., US2018/0068986 discloses all limitations of claim 1 except for that “the first electrode pad electronically connected with a first electrode formed on the first semiconductor layer and the second electrode pad electrically connected with a second electrode formed on the second semiconductor layer and contacting the transparent electrode layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 4, Yu et al., US 2012/0305959 discloses all limitations of claim 4 except for that “the second electrode pad electrically connected with a second electrode formed on the 
In re Claim 7, Yoo discloses all limitations of claim 7 except for that “the manufacturing method further comprises, after the removing the predetermined area, separating the LED from the support substrate.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893